internal_revenue_service department of the treasury number release date index number washington dc re private_letter_ruling request person to contact telephone number refer reply to cc psi b09-plr-102239-02 date date legend taxpayer date state trust son trust daughter spouse a t corporation dollar_figurew b dollar_figurex year date plr-102239-02 date date c dollar_figurey year date d dollar_figurez year year dear this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make a late allocation of taxpayer’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date taxpayer a resident of state established two identical trusts trust for the benefit of son and his descendants and trust for the benefit of daughter and her descendants sec_2 paragraph a of trust and trust provides in part that during the life of each child the trustee has the discretion to distribute to son or daughter such amounts from principal of the trust as the trustee determines to be necessary in addition the trustee shall distribute to son or daughter all the current net_income of the trust in convenient but at least annual installments sec_2 paragraph d provides in part as follows if son or daughter dies before receiving full distribution of the trust then the trust estate shall be divided into equal shares one share for each of son or daughter’s children who are then living and one share for each of son or daughter’s children who are not then living but who are survived by issue then living each share for the issue of a deceased child of son or daughter shall be further divided per stirpes into shares each such share shall be held as a separate trust all trusts so created shall be held upon the terms and conditions plr-102239-02 hereinafter described and each trust shall be known by the name of the issue who is the beneficiary of such trust sec_2 paragraph d provides that with regard to any trusts established for the benefit of any issue of son or daughter the trustee has the discretion to distribute to a beneficiary such amounts from principal of the trust as the trustee determines to be necessary sec_2 paragraph d provides that with regard to any trusts established for the benefit of any issue of son or daughter the trustee shall distribute to a beneficiary the current net_income of his or her trust in convenient but at least annual installments in addition when a beneficiary reaches the age of thirty years the trustee is directed to distribute to the beneficiary one-third of the principal of his or her trust in fee simple and free of trust when a beneficiary reaches the age of thirty- five years the trustee is directed to distribute to the beneficiary one-half of the principal of his or her trust in fee simple and free of trust when a beneficiary reaches the age of forty years the trustee is directed to distribute to the beneficiary the balance of his or her trust in fee simple and free of trust and the trust for the beneficiary shall terminate during year taxpayer and spouse each gifted a shares of t corporation stock with a reported fair_market_value of dollar_figurew to trust and b shares of t corporation stock with a reported fair_market_value of dollar_figurex to trust taxpayer and spouse each filed a form_709 united_states gift_tax_return for year both forms were prepared by taxpayer’s accountant and reflected taxpayer’s and spouse’s intention that the gifts made to trust and trust be deemed to have been made as one-half by each of them although the gift_tax returns reported the transfers of the shares of stock to trust and trust the returns failed to allocate any of taxpayer’s or spouse’s gst_exemption to these gifts spouse made no additional gifts to trust and trust after date taxpayer and spouse divorced on date and spouse died on date on date taxpayer gifted c shares of t corporation stock with a reported fair_market_value of dollar_figurey to each of trust and trust taxpayer filed a form_709 for year the form_709 as prepared by taxpayer’s accountant reported taxpayer’s transfers of stock to trust and trust but made no allocation of taxpayer’s gst_exemption to these gifts on date taxpayer gifted d shares of t corporation stock with a reported fair_market_value of dollar_figurez to each of trust and trust taxpayer filed a form_709 for year the form_709 was prepared by taxpayer’s accountant taxpayer reported the transfers of stock to trust and trust but made no allocation of her gst_exemption to these gifts plr-102239-02 in year taxpayer’s accountant realized that a portion of taxpayer’s gst_exemption should have been allocated to the gifts reported on taxpayer’s gift_tax returns filed for year year and year upon learning of this omission taxpayer’s accountant contacted an attorney to determine whether any steps could be taken to remedy taxpayer’s failure to allocate her gst_exemption to the gifts reported on those returns the attorney advised taxpayer that nothing could be done because retroactive relief was not available at that time taxpayer now requests an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate taxpayer’s available gst_exemption to the gifts made or deemed to have been made by her to trust and trust in year year and year this ruling does not address the portions of the gifts deemed to have been made by spouse on date to trust and trust and no representations have been made as to whether any of spouse’s gst_exemption has ever been allocated to such contributions sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the gst regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption being allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of allocation plr-102239-02 sec_2642 provides that if the allocation of gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 of the procedure and administration regulations under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections plr-102239-02 sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayer may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file supplemental gift_tax returns for year year and year on which taxpayer will allocate a portion of her gst_exemption as follows dollar_figurew to the gifts made by taxpayer to trust in year dollar_figurex to the gifts made by taxpayer to trust in year dollar_figurey to the gifts made by taxpayer to trust in year dollar_figurey to the gifts made by taxpayer to trust in year dollar_figurez to the gifts made by taxpayer to trust in year and dollar_figurez to the gifts made by taxpayer to trust in year taxpayer’s allocations for year will be effective as of the dates of taxpayer’s year transfers to trust and trust taxpayer’s allocations for year will be effective as of the date of the year transfers to trust and trust taxpayer’s allocations for year will be effective as the date of the year transfers to trust and trust except as provided above no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter we note however that the extension of time granted to taxpayer to make a late allocation of a portion of her gst_exemption to trust and trust applies only to the contributions made or deemed to have been made to trust and trust by taxpayer plr-102239-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely paul f kugler paul f kugler associate chief_counsel passthroughs and special industries enclosure copy of letter copy for purposes
